Citation Nr: 1717541	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis, to include maxillary sinusitis from April 2, 2007, to August 25, 2015, and a rating in excess of 10 percent from August 26, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served in the United States Army from August 1994 to November 1994, January 2003 to June 2003, July 2005 to April 2007, and February 2012 to March 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously remanded in March 2013 and April 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  

The Board has recharacterized the issue on appeal to reflect the true nature and severity of the Veteran's service connected respiratory disability to include maxillary sinusitis. 


FINDINGS OF FACT

1.  Throughout the period from April 2, 2007, to August 25, 2015, the preponderance of the evidence did not demonstrate that the Veteran's allergic rhinitis with maxillary sinusitis resulted in nasal polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  As of August 26, 2015 the preponderance of the evidence did not demonstrate that the Veteran developed nasal polyps. 

3.  As of February 25, 2015, the evidence of record has shown that the Veteran's service-connected allergic rhinitis with maxillary sinusitis has caused incapacitating and non-incapacitating episodes with headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for allergic rhinitis with maxillary sinusitis from April 2, 2007, to February 24, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522, 6510-6514 (2016).

2.  The criteria for a rating of 30 percent, but not greater, for allergic rhinitis with maxillary sinusitis from February 25, 2015, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.14, 4.7, 4.97, Diagnostic Codes 6522, 6510-6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his allergic rhinitis.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records, private treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine severity of the Veteran's disability in March 2008, February 2015, and August 2015.  Moreover, the Board finds that the opinions provided by the February 2015 and August 2015 VA examiners are adequate to adjudicate the claim and substantially comply with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Increased Rating 

The Veteran seeks a higher initial rating for his service connected allergic rhinitis with maxillary sinusitis throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Allergic Rhinitis from April 2, 2007, to August 25, 2015, under Diagnostic Code 6522  

The Veteran seeks a rating in excess of an assigned noncompensable rating for his service-connected disability from April 2, 2007 to August 25, 2015. 

As explained above, the Veteran's allergic rhinitis during this time period was given an assigned noncompensable disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.
In considering the appropriate disability rating, the Board has also taken into account the Veteran's statements regarding his disability.  The record reflects that the Veteran did have nasal surgery and he has reported frequent colds, sneezing, drainage of his sinuses, nasal pressure, and difficulty with rest due to nasal obstruction.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Turning to the medical evidence at hand, the only competent evidence concerning the nature and extent of the Veteran's disability during this time are the March 2008 and February 22, 2015, VA examinations.  At the March 2008 examination, the examiner found that the Veteran had a 30 percent bilateral nasal obstruction, no polyps, and his maxillary sinuses were tender.  Subsequently, the Veteran was afforded another examination to determine the severity of his disability on February 22, 2015.  At that examination, the examiner once again found that the Veteran did not have nasal polyps or a greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. 

As noted above, the March 2008 and February 2015 VA examiners found that the Veteran did not have nasal polyps nor did he have a greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  Moreover, the Veteran's medical records do not contradict these findings and there are no other medical opinions that contradict the results of these examinations.  

Thus, the Board finds that the most probative evidence during this time period is the March 2008 and February 2015 VA examinations and accordingly finds that the preponderance of the evidence is not in favor of granting a compensable rating under Diagnostic Code 6522 for this time period. 


B.  Allergic Rhinitis from August 26, 2015, under Diagnostic Code 6522  

The Veteran is currently rated at 10 percent disabling from August 26, 2015 under Diagnostic Code 6522 and seeks a rating increase in excess of 10 percent.  

In considering the appropriate disability rating, the Board has also taken into account the Veteran's statements regarding his disability.  The record reflects that the Veteran did have nasal surgery and he has reported frequent colds, sneezing, drainage of his sinuses, nasal pressure, and difficulty with rest due to nasal obstruction.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker supra; Layno supra; Cartright, supra.

Turning to the medical evidence for this time period, the Veteran was afforded another VA examination on August 26, 2015.  At that examination, the examiner found that the Veteran had a greater than 50 percent obstruction of the nasal passage on both sides but, no polyps.  

As noted above, based on the results of the August 2015 examination, a higher rating in excess of 10 percent under Diagnostic Code 6522 is not available.  Moreover, the Veteran's medical records do not contradict the findings of this examination and there are no other medical opinions that contradict the results of this examination.  

Thus, the Board finds that the most probative evidence during this time period is the August 2015 examination and accordingly finds that the preponderance of the evidence is against the granting of a rating in excess of 10 percent under Diagnostic Code 6522 from August 26, 2015.

C.  Allergic Rhinitis with Maxillary Sinusitis from February 25, 2015

The Board will next consider if the Veteran's disability was manifested by an adverse symptomatology that allows a higher evaluation under alternative Diagnostic Codes at any time during this appeal. 

In reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  Specifically, the Board has applied Diagnostic Codes 6510 through 6514 to the Veteran's disability because it finds that the scope of his service-connected allergic rhinitis includes sinusitis.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Thus, the Board finds that it is appropriate to apply these alternate Diagnostic Codes to the Veteran's disability because his original claim addressed his sinuses, he was diagnosed with this condition on active duty, and his post service medical records show that he still has that disability.  Therefore, the Board will next see if the Veteran is entitled to a higher rating under one of these other code sections.  Butts supra. 

Pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, a 10 percent rating for maxillary sinusitis is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating for maxillary sinusitis is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Turning to the medical evidence available throughout the appeal, the Veteran was afforded an examination to determine the severity of his disability on February 22, 2015.  At that examination, the examiner found that the Veteran did not develop nasal polyps nor did he have an obstruction of the nasal passage greater than 50 percent.  However, the examiner did find that the Veteran had chronic frontal sinusitis with 7 or more non-incapacitating episodes over the past 12 months.  Moreover, the Veteran also reported near constant sinusitis, headaches, and purulent discharge or crusting.  

Subsequently, the Veteran attended another VA examination on August 26, 2015.  The results of this examination confirmed the February 2015 VA examination findings and further established that the Veteran met the criteria for a rating increase under the alternate diagnostic codes.  Specifically, the Veteran was once again diagnosed with chronic sinusitis and he reported headaches, pain, tenderness, and purulent discharge.  Moreover, the examiner also found that the Veteran had 7 or more non-incapacitating episodes over the past 12 months along with 3 or more incapacitating episodes in the past year.  

Moreover, the Board has not overlooked the statements the Veteran has made regarding the severity of his condition throughout the pendency of the appeal however, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker supra; Layno supra; Cartwright supra.   

Thus, the Board finds that the most probative evidence during the pendency of the appeal is the February 2015 and August 2015 examinations and accordingly finds that the evidence of record is in favor of granting a compensable rating not in excess of 30 percent under Diagnostic Code 6513 (sinusitis, maxillary,chronic) from February 25, 2015.  The evidence of record is against entitlement to a higher rating under Diagnostic Code 6513 prior to February 25, 2015.  For example, VA outpatient records reflect that the Veteran denied symptoms of sinusitis in February of 2011, and X-rays of the sinuses in January 2013 were interpreted to be clear except for a small 1 cm cyst on the right.

III.  Extraschedular consideration and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that he is precluded from gainful employment as a result of his allergic rhinitis with maxillary sinusitis.  


ORDER

Entitlement to an initial compensable rating for allergic rhinitis, to include maxillary sinusitis, prior to February 25, 2015, is denied.  

Entitlement to a 30 percent, but not greater, rating for allergic rhinitis, to include maxillary sinusitis, from February 25, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


